DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 29, 2022 has been entered. Claim 8 has been cancelled. Claims 1-7 remain pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Renilson et al. (U.S. Pub. 2016/0294050 hereafter Renilson) in view of Furlong (U.S. Patent No. 9,352,877).
Regarding claim 1, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) a radome-reflector assembly, comprising: a generally domed reflector (520 and shown as 120/220 in figures 1 and 2) having a peripheral rim (shown as 222 in figure 2); and a radome assembly (510, 530, 550, and 570 and shown as 110/210, 130/230, 150, and 170 in figures 1 and 2) attached to the reflector, the radome assembly comprising: an annular ring (530) having a front wall (532) and a side wall (534); a disk (510) that fits within the ring; and an RF-compliant absorber (“RF absorber gasket”, see paragraph 47 and shown as 914 in figure 9B); and further comprising a clip (550) that engages the reflector rim and the ring to secure the reflector to the radome assembly (see paragraph 15 lines 4-10 and paragraph 23) wherein the clip comprises a capture member (556) extending forwardly from a rear edge of the ring side wall (534) such that an inner surface (inner surface of 556) of the capture member (556) faces the ring side wall, and wherein the capture member (556) is configured to contact the reflector rim (238 at 222, Par. 37, “Fixed clamp 550 also has a curved edge feature 556 that engages with features (not shown) of the two rims 530 (e.g., analogous to the third rim leg 238 of rim 230 of FIG. 2) to secure the fixed clamp 550 in place”).
Renilson does not explicitly teach wherein the capture member deflects toward the ring side wall as the radome assembly is attached to the reflector.
However, Furlong teaches (Fig. 14) a lid assembly wherein the capture member (108) deflects toward a side wall (110) as the assembly is attached.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Renilson to have the capture member deflect toward the ring side wall as the radome assembly is attached to the reflector as taught by Furlong in order to provide more stability and prevent separation (Furlong Col. 5, lines 7-11). 
Regarding claim 7, Renilson in view of Furlong teaches the assembly defined in claim 1 wherein the clip includes a groove (556) that receives the rim of the reflector (see figure 2 and paragraph 37).
Claims 2 through 4 are rejected under 35 U.S.C. 103 as being unpatentable over Renilson et al. (U.S. Pub. 2016/0294050 hereafter Renilson) in view of Furlong (U.S. Patent No. 9,352,877).
Regarding claim 2, Renilson in view of Furlong teaches the assembly defined in claim 1. 
This initial embodiment of Renilson does not teach that the clip shown in Figures 5A-5C includes a side wall that overlies the side wall of the ring. 
However, Renilson teaches in an another embodiment (shown in Figures 3A-3D) forming a clip (350) to comprise a side wall (354) that overlies the side wall (334) of the ring (530 referred to as 330 in Figures 3A-3D) in addition to the front wall (surface parallel to the front wall of the ring referred to as 332 in Figure 3A).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip taught in Figures 5A-6C in Renilson to include a side wall overlying the side wall of the ring as suggested by Figures 3A-3D in Renilson. The motivation would have been to inhibit UV radiation and moisture from reaching the interior of the radome-reflector assembly (Renilson Par. 26).
Regarding claim 3, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) the radome-reflector assembly wherein the clip (550 as modified above to include 354) includes hooks (the other two features 552) that grip an underside of the front wall of the ring (532) (see figures 5A-5C and paragraph 37).
Regarding claim 4, Renilson teaches (Figures 1A, 1B, 2, and 5A-6C) the radome-reflector assembly wherein the capture member (two of the features 552) comprises a flexible finger (formed of metal and forced into slots 531 see paragraphs 36-37).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Renilson et al. (U.S. Pub. 2016/0294050 hereafter Renilson) in view of Furlong (U.S. Patent No. 9,352,877) as applied in claim 2, in further view of Syed et al. (U.S. Pub. 2005/0035923, hereafter Syed).
Regarding claim 5, Renilson in view of Furlong teaches the assembly defined in claim 2.
Renilson in view of Furlong does not explicitly teach the assembly defined in claim 2, wherein the capture member extends through a hole in the ring.
However, Syed teaches a radome-reflector assembly (1 and 14) (Figure 2), wherein a capture member (tab 24) extends through an opening (cut out 26) in the ring.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Renilson in view of Furlong to have the capture member extends through a hole in the ring as taught by Syed in order to form a secure connection when snapping the clip into place (Syed Par. 26).
Regarding claim 6, Renilson in view of Furlong teaches the assembly defined in claim 2. 
Renilson in view of Furlong does not explicitly teach the assembly defined in claim 2 wherein the capture member extends through a hole in the ring. 
However, Syed teaches a radome-reflector assembly (1 and 14) (Figure 2), wherein a capture member (tab 24) extends through an opening (cut out 26) in the rim of a reflector (14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Renilson in view of Furlong to have the capture member extends through a hole in the ring as taught by Syed in order to form a secure connection when snapping the clip into place (Syed Par. 26).
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845